           Case 2:18-cv-02932-MCE-KJN Document 20 Filed 04/29/20 Page 1 of 1


1 McGREGOR W. SCOTT
  United States Attorney
2 KELLI L. TAYLOR
  Assistant United States Attorney
3 501 I Street, Suite 10-100
  Sacramento, CA 95814
4 Telephone: (916) 554-2700
  Facsimile: (916) 554-2900
5
  Attorneys for United States
6

7

8                                   IN THE UNITED STATES DISTRICT COURT
9                                       EASTERN DISTRICT OF CALIFORNIA
10

11   DOUGLAS KRAUS AND CORRIN KRAUS,                            CASE NO. 2:18-CV-2932 MCE KJN
12                                    Plaintiffs,               ORDER TO EXTEND EXPERT DISCOVERY
                                                                CUTOFF
13                             v.
14   UNITED STATES,
15                                   Defendants.
16

17          The Court has read the parties’ stipulation and good cause appearing, hereby extends the expert
18   discovery deadline in this action from June 5, 2020 until July 8, 2020, for the completion of depositions
19   of already disclosed experts.
20          IT IS SO ORDERED.
21   Dated: April 28, 2020
22

23

24

25

26

27

28

      Order re Stipulated Extension of the Expert Discovery Cutoff                        1
      Kraus v. U.S., 2:18-cv-2932 MCE KJN
30
